Per Curiam. This claim arises out of an incident that occurred on March 11, 1977, in Peoria, Illinois. Mary Slightom, wife of the victim, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the victim, Frank Slightom, age 22, was a victim of a violent crime as defined in section 2(c) of the Act, to wit: Murder (Ill. Rev. Stat. 1977, ch. 38, par. 9-1). 2. That the Claimant’s deceased husband, Frank Slightom, age 22, was a victim of a violent crime as defined in section 2(c) of the Act, to wit: Murder. Ill. Rev. Stat. 1977, ch. 38, par. 9 — 1. 3. That on March 11, 1977, Claimant’s husband, Frank Slightom, was stabbed and killed by Jimmy Jones after Slightom approached Jones with a broken broomstick. Slightom waved the stick in front of Jones and the stick was knocked from Slightom’s hand. Jones pulled a knife and stabbed Slightom three times. 4. That section 3(b) of the Act provides that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 5. That it appears from the investigatory report and the police report that the victim’s death was attributable to his substantial provocation of the assailant when he approached the assailant with a weapon. 6. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that the claim of Mary Slightom be, and is, hereby denied.